        Case 3:20-cv-01111-VLB Document 11-1 Filed 08/06/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

                     STANDING ORDER ON REMOVED CASES
                           (Amended March 19, 2018)

       All parties removing actions to this Court pursuant to 28 U.S.C. § 1441
shall, no later than seven (7) days after filing a notice of removal, file and serve a
signed statement that sets forth the following information:
       1. The date on which each defendant first received a copy of the summons
and complaint in the state court action.
       2. The date on which each defendant was served with a copy of the
summons and complaint, if any of those dates are different from the dates set
forth in item 1.
       3. In diversity cases, whether any defendant who has been served is a
citizen of Connecticut. Also, if any party is a partnership, limited liability
partnership or limited liability company or corporation, the citizenship of each
partner, general partner, limited partner and member, and if any such partner,
general partner, limited partner or member is itself a partnership, limited liability
partnership or limited liability company or corporation, the citizenship of each
member.
       4. If removal takes place more than thirty (30) days after any defendant first
received a copy of the summons and complaint, the reasons why removal has
taken place at this time.
       5. The name of any defendant served prior to the filing of the notice of
removal who has not formally joined in the notice of removal and the reasons
why any such defendant did not join in the notice of removal.
       6. For each party, list the name and firm name of all counsel of record for
that party or state that the party is self-represented.
       At the time a removal notice is filed with the Clerk of this Court, the
removing party shall also file with the Clerk a separate notice, entitled “Notice of
Pending Motions,” specifying any pending motions that require action by a Judge
of this Court and attaching a true and complete copy of each such motion and all
supporting and opposition papers.

                   NOTICE TO COUNSEL RE LOCAL RULE 5(b)

       To ensure that our records are complete and to ensure that you receive
notice of hearings and any court rulings, PLEASE FILE AN APPEARANCE with
this office in accordance with Local Rule 5(b) of the Local Rules of Civil
Procedure for the District of Connecticut.

      Counsel for the removing defendant(s) is responsible for immediately
serving a copy of this notice on all counsel of record and all self-represented
parties at their last known addresses.



Rev: 3-19-18
